DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

In response to Examiners Office Action filed 08/20/2020, Applicant amended Claims 1, 3-4, 6-7, 9, 11-12; cancelled Claims 13-28; and filed NEW claims 29-36.  
 
Claims 1, 3-4, 6-7, 9, 11-12 and 29-36 are currently pending.

Response to Arguments

Applicant’s argument, see page “12/24”, filed 01/20/2021, with respect to objection(s) to the amended specification filed 06/03/2020 have been fully considered and are persuasive in view of the amendment.  The amended specification filed 01/20/2021 removes the previously noted “New Matter” and therefore this specific objection to the specification has been withdrawn.

Applicant's argument, “The Specification and Fig. 2 are clear and definite as initially supported by issued EP Patent No. 3 313 770 B1, the European equivalent of the present US Application. In many circles the EPO's demand upon Applicants for clarity and enablement in disclosure is a higher standard than required under 35 USC § 112(a) and (b). A copy of EP Patent No. 3 313 770 B 1 is appended to this Response. 112337367_1.docx 12/24 troutm anpepperDifferent jurisdictions. Differently This was met. It is similarly met by the present Application and satisfies 35 USC § 112(a) and (b).” filed 01/20/2021 have been fully considered but they are not persuasive.
MPEP2164.06(II) states; “As stated earlier, once USPTO personnel have advanced a reasonable basis or presented evidence to question the adequacy of a computer system or computer programming disclosure, the applicant must show that the specification would enable one of ordinary skill in the art to make and use the claimed invention without resorting to undue experimentation. In most cases, efforts to meet this burden involve submitting affidavits, referencing prior art patents or technical publications, presenting arguments of counsel, or combinations of these approaches.”.  In this instance, counsel’s arguments fail to particularly point out or specifically cite any portions of any of the prior art in any detail.  Instead, the arguments amount to a general assertion that the cited references as a whole are sufficient to overcome the noted deficiencies under 35 USC 35 USC § 112(a) and (b).  MPEP2164.06(IV) states “The commercial availability of an identified prior art computer system is very pertinent to the issue of enablement. But in some cases, this approach may not be sufficient to meet the applicant’s burden. Merely citing excerpts from technical publications in an affidavit in order to satisfy the enablement requirement is not sufficient if it is not made clear that a person skilled in the art would know which, or what parts, of the cited circuits could be used to construct the claimed device or how they could be interconnected to act in combination to produce the required results. See In re Forman, 463 F.2d 1125, 1129, 175 USPQ 12, 16 (CCPA 1972).”.

Applicant’s argument, see page “19/24 and 20/24”, filed 01/20/2021 have been fully considered but they are not persuasive. Specifically, with respect to “It is respectfully submitted that all pending Claims now better recite features of the invention in functional terms, and are not in the form of functional claiming (means- (or step-) plus-function claim limitations. As used herein, the present functional language is employed to limit the Claims without using the means-plus-function format. See, e.g., K-2 Corp. v. Salomon S.A., 191 F.3d 1356, 1363, 52 USPQ2d 1001, 1005 (Fed. Cir. 1999). Unlike means-plus- function Claim language that applies only to purely functional limitations, Phillips v. A WH Corp., 415 F.3d 1303, 1311, 75 USPQ2d 1321, 1324 (Fed. Cir. 2005) (en banc) ("Means-plus- function claiming applies only to purely functional limitations that do not provide the structure that performs the recited function."), functional claiming as used herein involves the recitation of some structure followed by its function.”; Examiner respectfully disagrees.  Amended Claim 1 recites “input means operatively connected to the electric actuators and providing control commands…” and “a control device….wherein the speed of adjustment of the internal combustion engine to the future operating condition meeting the future power demand of the electric actuators is determined by the control device…”.  In other words, the claims recite an input means that provides control commands and a control device that determines the speed of adjustment of the internal combustion engine.  In each instance, regardless of the presence of the term “means”, the claimed subject matter comprises a nonce term (input or control device) configured to perform a function (providing control commands or determining a speed of adjustment) without including recited structure sufficient to perform the claimed function.  Amended Claims 4 and 12 recite further functions performed by the “control device” without including further limitations directed towards the structure that performs the functions.  Claim 29 recites “an input means operatively 

Applicant’s arguments, see page “21/24 and 22/24”, filed 01/20/2021 have been fully considered but they are not persuasive. Specifically, with respect to “The pending independent Claims are believed patentable over the combination of Bailey et al. in view of Nishiyama, as Nishiyama requires the use of stored electric energy to cope with power demand peaks - so the internal combustion engine is continuously operated below the power demand peaks.” And “The dependent Claims are believed patentable over the combinations of prior art in view of their ultimate dependence from an allowable independent Claim, and the further recitations therein.”; Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, the rejection of record does not rely on the above cited elements of Nishiyama to form the basis of the rejection.  

Drawings

The original drawings are objected to under 37 CFR 1.83(a) because they fail to provide disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function and fail to disclose, for example, a special purpose computer or micro-processor based controller and/or the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can 

Specification

The original disclosure is objected to because it fails to provide disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function(s) and fails to disclose, for example, a special purpose computer or micro-processor based controller and/or the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.  
Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations (See claims 1, 3-4, 6-7, 9 ,11-12, 29-36) that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  For Example, such claim limitation(s) is/are: “input means…providing control commands”; “input means for providing control commands”; “a control device….wherein the speed of adjustment of the internal combustion engine to the future operating condition meeting the future power demand of the electric actuators is determined by the control device…”; “the control device is configured to determine”.  
it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, with ONE exception, upon review of the specification Applicant has not disclosed in sufficient detail the corresponding structure for performing the claimed function(s).  With regards to the limitation(s) “input means for entering control commands” and “input means…providing control commands”, the specification states “For controlling the crane positioning movements input means 14 are provided for a crane operator, which can be arranged in a crane operator stand 22 and for example can comprise a joystick 15, input keys, control levers or slide switches and the like. By means of the input means 4 control commands can be generated or entered, which serve the actuation of the actua1tors in the form of the hoisting drive 6, the bridge drive 7 and the traveling drive 8.” (¶0019 and ¶0040), therefore the specification discloses in sufficient detail the corresponding structure for performing recited/claimed functions.  
In contrast, the remaining above means-plus-function claim limitations including those utilizing a generic placeholder (i.e. “a control device….wherein the speed of adjustment of the internal combustion engine to the future operating condition meeting the future power demand of the electric actuators is determined by the control device…”; “the control device is configured to determine”) are simply re-iterated in the specification without further disclosing any additional structural details.  Instead, each of the limitations and associated figures (Fig. 2; schematic representation of a control device) essentially describe the means-plus-function elements as “black boxes” designed to perform the recited functions.  Such insufficient disclosures have been held to be indefinite because the resulting metes and bounds of the claim are unclear.  
As a result, Claims 1, 3-4, 6-7, 9 ,and 11-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the invention.  “In addition, black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.” (MPEP2181(II)(B)).  
Additionally, Claims 1, 3-4, 6-7, 9 ,11-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  “Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudenvan Sofware, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases).” (MPEP2161.01(I)).  In the instant case, there is a noted lack of detail with respect to the ‘hardware’ (i.e. control devices/units) or any software/algorithm (Fig. 2 is disclosed simply as a “schematic representation of the control device”.  However,, there is insufficient disclosure of how the ‘devices’ .)  that applicant discloses as specifically configured to perform the recited functions.  Such practice is atypical in the engine/vehicle control prior art where it is necessary that disclosures include sufficiently detailed descriptions of both the hardware/software makeup of any “controllers” that applicants contemplated being specifically configured to perform the recited functions of the invention(s).  As a result, the instant claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
For example, Prior Art U.S. PgPub 2009/0319136A1 “Machine 10 may include a control system 32, shown in FIG. 3, configured to determine, set, and/or adjust a torque load limit 42. Control system 32 may include one or more electronic devices (not shown) for sensing or measuring operational parameters of machine 10, including, for example, pressure and speed. The sensing devices may convert those operational parameters into electrical signals that may be communicated to an embedded controller (not shown). The embedded controller may process the electrical signals, thus converting them into digital signals. One or more computers (not shown) storing one or more software algorithms in memory, such as flash memory, random access memory, and/or any other suitable type of memory, may perform mathematical calculations based on the algorithms. This may result in production of an output. A current driver may convert the output into an electrical current. The control system 32 may perform an exemplary method 51 shown in FIG. 5. The steps may begin when machine 10 is started (step 52). The steps may include obtaining input signals or values, including torque producing system rotational inertia 40 (step 53) and torque producing system speed 36 (step 54), and taking a filtered derivative of torque producing system speed 36 using filtered derivative junction 37 (step 55)…”. (¶0039, Fig. 5 “Flow diagram of a method”, i.e. an algorithm with sufficiently detailed disclosure of how control values are generated in order to establish that adequate written description support is present to conclude applicant(s) were in possession at the time of filing.).
Examiner notes that Applicant cites Prior Art “U.S. 2012/0089287A1” in the disclosure (although critically, applicant does not claim that the prior art is explicitly “incorporated by reference”) for illustrating the advantages of the claimed invention over the prior art. “It therefore is the object underlying the present invention to indicate an improved crane and an improved method for controlling such crane, which avoids the disadvantages of the prior art and develops the latter in an advantageous way.” (See ¶0008-0009 of Application PgPub).  
However, it has been held “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district 
Additionally, “See Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008) ("'consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.' It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function."), quoting Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380, 53 USPQ2d 1225, 1229 (Fed. Cir. 1999); Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007) ("The inquiry is whether one of skill in the art would understand THE SPECIFICATION ITSELF to disclose a structure, not simply whether that person would be capable of implementing a structure."). (MPEP2163(III)(a)).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 3-4, 6-7, 9 ,11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  “Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudenvan Sofware, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases).” In the instant case, there is a noted lack of detail with respect to the ‘hardware’ (i.e. control devices/units) and/or any software/algorithm (Fig. 2 is disclosed simply as a “schematic representation of the control device”.  However, there is insufficient disclosure of how the ‘devices’ generate/calculate/estimate the inventive outputs from the plurality of inputs.  Instead, the disclosure is narrative in form, indicating that the output values are simply generated from the plurality of inputs.  Examiner notes the original disclosure lacks mathematical formulas/equations, numbers, graphs, charts, tables, data, or algorithm’s that are typically disclosed in prior art engine/generator control systems for performing complex functions, and are critical in determining presence of adequate written description to establish that applicant(s) were in possession of the claimed subject matter at the time of filing.)  that applicant discloses as specifically configured to perform the recited functions.  Such practice is atypical in the engine/vehicle control prior art where it is necessary that disclosures include sufficiently detailed descriptions of both the hardware/software makeup of any “controllers” that applicants contemplated being specifically configured to perform the recited functions of the invention(s).  As a result, the instant claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
For example, Prior Art U.S. PgPub 2009/0319136A1 “Machine 10 may include a control system 32, shown in FIG. 3, configured to determine, set, and/or adjust a torque load limit 42. Control system 32 may include one or more electronic devices (not shown) for sensing or measuring operational parameters of machine 10, including, for example, pressure and speed. The sensing devices may convert those operational parameters into electrical signals that may be communicated to an embedded controller (not shown). The embedded controller may process the electrical signals, thus converting them into digital signals. One or more computers (not shown) storing one or more software algorithms in memory, such as flash memory, random access memory, and/or any other suitable type of memory, may perform mathematical calculations based on the algorithms. This may result in production of an output. A current driver may convert the output into an electrical current. The current may be conducted through wires (not shown) to an electrical solenoid (not shown), which may be used to drive a mechanical component of machine 10, for example, ground engaging device 16 or implement 14. As the mechanical component operates, the operational parameters of machine 10 may change, and the sensing devices may sense or measure the change, and may repeat the process described above continuously and/or repeatedly during machine operation.” (¶0031; Fig. 3-6 “Control System Schematic”).  Additionally, “In order to determine torque error 48 and continually update torque error 48, control system 32 may perform an exemplary method 51 shown in FIG. 5. The steps may begin when machine 10 is started (step 52). The steps may include obtaining input signals or values, including torque producing system rotational inertia 40 (step 53) and torque producing system speed 36 (step 54), and taking a filtered derivative of torque producing system speed 36 using filtered derivative junction 37 (step 55)…”. (¶0039, Fig. 5 “Flow diagram of a method”, i.e. an algorithm with sufficiently detailed disclosure of how control values are generated in order to establish that adequate written description support is present to conclude applicant(s) were in possession at the time of filing.).
Examiner notes that Applicant cites Prior Art “U.S. 2012/0089287A1” in the disclosure (although critically, applicant does not claim that the prior art is explicitly “incorporated by reference”) for illustrating the advantages of the claimed invention over the prior art. “It therefore is the object underlying the present invention to indicate an improved crane and an improved method for controlling such crane, which avoids the disadvantages of the prior art and develops the latter in an advantageous way.” (See ¶0008-0009 of Application PgPub).  
However, it has been held “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved").”.  
Additionally, “See Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008) ("'consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.' It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function."), quoting Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380, 53 USPQ2d 1225, 1229 (Fed. Cir. 1999); Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007) ("The inquiry is whether one of skill in the art would understand THE SPECIFICATION ITSELF to disclose a structure, not simply whether that person would be capable of implementing a structure."). (MPEP2163(III)(a)).

Claims 1, 3-4, 6-7, 9 ,11-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites: “wherein the internal combustion engine adjusts from operating at the current operating condition to operating at the future operating condition by: optimizing control of the operation of the internal combustion engine by predicting the future power demand of the electric actuators; adjusting the operation of the internal combustion engine from the current operating condition to the future operating condition at a speed of adjustment before the future operating time of the electric actuators, and providing precursory or running-ahead adjustment of the internal combustion engine in advance of the future power demand of the electric actuators”.    However, it is unclear what structure performs the claimed “optimizing”, “predicting”, “adjusting”, and “providing precursory or running ahead adjustment” functions.   Dependent Claims 3 and 11 recite additional limitations directed towards determining the future power demand of the electric actuators however the claims do not indicate what structure is performing the functions. As a result the claim scope is indefinite.  Please note that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2114]. Hence, the functional limitations “wherein the internal combustion engine adjusts from operating at the current operating condition to operating at the future operating condition by: optimizing control of the operation of the internal combustion engine by predicting the future power demand of the electric actuators; adjusting the operation of the internal combustion engine from the current operating condition to the future operating condition at a speed of adjustment before the future operating time of the electric actuators, and providing precursory or running-ahead adjustment of the internal combustion engine in advance of the future power demand of the electric actuators “ and additionally the limitations recited in Claims 3 and 11, which are narrative in form have been given very little patentable weight, insomuch as the examiner bears the burden of supplying art that discloses the claimed structure and is capable of performing the claimed functions, while not necessarily needing to explicitly disclose performing the claimed functions. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

Claims 1, 3-4, 6-7, 9 ,11-12, and 29-36 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites: “optimizing control”; Claim 29 recites: “A method for providing optimized control…..optimizing the control of the operation of the internal combustion engine… wherein optimizing the control of the operation of the internal combustion engine comprises predicting the future power demand of the electric actuators and adjusting the operation of the internal combustion engine from the current operating condition to the future operating condition at a speed of adjustment before the future operating time of the electric actuators, providing precursory or running-ahead adjustment of the internal combustion engine in advance of the future power demand of the electric actuators”.  The term “optimize” is a relative term which renders the claim indefinite.  The term "optimizing, optimized" is ambiguous and is not sufficiently defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
  Claims 12 and 36 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 12 and 36 recite “wherein the control device is configured to determine the speed of the internal combustion engine”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination over the prior art the limitation will be construed as “wherein the control device is configured to determine a speed of the internal combustion engine.”.  Appropriate correction is required.

Claims 4 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-an expedited point in time and/or an expedited time period in which the electric actuators will reach the future power demand; and determine a required acceleration of the internal combustion engine based on the determined expedited point in time or the determined expedited time period.”.  It is unclear whether the claims are directed to determining a time period in advance or simply acknowledging when the point in time occurs, where the electric actuators are consuming the future power demand (based on operators request).  The term “expedited” does not appear in the originally filed specification and the original disclosure does not provide context for the meaning of the term.  As a result the metes and bounds of the claim are unclear and the claim scope is indefinite.  For the purpose of examination over the prior art the claims will be construed as: wherein the actuator control device is further configured to: determine an expected point in time and/or an expected time period in which the electric actuators will reach the future power demand; and determine a required acceleration of the internal combustion engine based on the determined expected point in time or the determined expected time period.

Claim 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites the limitation “expedited”.  However, the term does not appear in the originally filed disclosure and there is no clear support in the original specification.  The term “expedited” represents NEW MATTER and should be cancelled in Applicant’s reply to this office action.

Claims 1, 3-4, 6-7, 9, 11-12, 29-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites: “wherein the internal combustion engine adjusts from operating at the current operating condition to operating at the future operating condition by: optimizing control of the operation of the internal combustion engine by predicting the future power demand of the electric actuators; adjusting the operation of the internal combustion engine from the current operating condition to the future operating condition at a speed of adjustment before the future operating time of the electric actuators ; and providing precursory or running-ahead adjustment of the internal combustion engine in advance of the future power demand of the electric actuators;…wherein the generator generates only the amount of electric energy directly and completely supplied to the electric actuators”.  
Claim 29 recites: “wherein the electric actuators are directly and completely supplied with electric energy from a generator generating only the amount of electric energy directly and completely supplied to the electric actuators…wherein the internal combustion engine is further configured to operate a future operating time at a future operating condition to meet the future power demand of the electric actuators without an excess of power; wherein optimizing the control of the operation of the internal combustion engine comprises predicting the future power demand of the electric actuators and adjusting the operation of the internal combustion engine from the current operating condition to the future operating condition at a speed of adjustment before the future operating time of the electric actuators, providing precursory or running-ahead adjustment of the internal combustion engine in advance of the future power demand of the electric actuators”

As best understood by Examiner, the inventive concept is directed towards methods/apparatus for providing optimized (i.e. without an excess of power) control of an engine/generator system such that an amount of electric power predicted to be required by electric actuators at a future time based on a vehicle operators indicated demands (i.e. via “input means”) can be produced by adjusting the operating conditions of the engine/generator BEFORE the predicted amount of power required by the electric actuators at the future time is actually required.  However, as an initial matter, with respect to amended Claim 1, the engine itself is now recited as being configured (e.g. fitted with a control device of some kind?) to perform the claimed functions.  The specification fails to indicate support for such an embodiment.  Even assuming both the engine and electric actuators are each ‘implicitly’ configured with “control devices” as schematically illustrated in Fig. 2; the control device comprises several component parts (i.e. items 11, 13) disclosed only by generic name(s) and overall ultimate function(s).  The control device 11 (such as recited in Claim 1) and engine control units are disclosed as performing calculations/estimations/adjustments/etc. but the disclosure does not describe how complex elements, known to perform broadly recited functions in different systems, would be adaptable for use in Appellant’s particular system with only a reasonable amount of experimentation.  (MPEP2164.06(a)(I) “An adequate disclosure of a device may require details of how complex components are constructed and perform the desired function. The claim before the court in In re Scarbrough, 500 F.2d 560, 182 USPQ 298 (CCPA 1974), was directed to a system which comprised several component parts (e.g., computer, timing and control mechanism, A/D converter, etc.) only by generic name and overall ultimate function. The court concluded that there was In re Scarborough, applicant’s Fig. 2 depicts ‘boxes’ with a plurality of inputs/outputs and also lacks a sufficiently detailed disclosure describing how the complex “control device” components (i.e. the box or grouping of boxes) would be adaptable (or are specifically configured?) to perform the claimed functions with only a reasonable amount of experimentation.  Further still, in contrast to the control device in In re Scarborough, the instant application fails to even describe the “control device” in any additional detail (i.e. no indication of hardware that comprises the control device).  Instead, applicant’s disclosure effectively describes a desired overall functions (i.e. results) achieved by their invention, without describing how complex elements (i.e. control devices) known to perform broadly recited functions in different systems would be adaptable for use in Appellant’s particular system with only a reasonable amount of experimentation.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
 
(A) The breadth of the claims;
	Claims 1, 3-4, 6-7, 9, 11-12, 29-36 recite limitations which broadly encompass any/all methods/algorithms/processes for controlling a “crane” which provides “wherein the internal combustion engine adjusts from operating at the by: optimizing control of the operation of the internal combustion engine by predicting the future power demand of the electric actuators; adjusting the operation of the internal combustion engine from the current operating condition to the future operating condition at a speed of adjustment before the future operating time of the electric actuators”;  “precursory or running-ahead adjustment of the internal combustion engine in advance of the future power demand of the actuators”, “without an excess of power”.

(B) The nature of the invention;  
Claims 1, 3-4, 6-7, 9, 11-12, 29-36 recite limitations directed towards a complex system (and/or method of controlling such a system) comprising electric actuators, an internal combustion engine, a generator, and operator input means for providing control commands (for engine and generator) that relate to future operating condition of the electric actuators, etc.  The overall system comprises use-of, and coordination-between, “Electrical and mechanical devices or processes” (See MPEP2164.06(a)) as well as implied computer implemented control functions (i.e. software, algorithms, etc.). 

(C) The state of the prior art;
Applicant cites prior art device U.S. 2012/0089287A1 for the purpose of indicating distinct advantages of the claimed inventive device, without sufficiently disclosing how the improved functions are reasonably achieved absent undue experimentation.  For example, the prior art includes at least 24 paragraphs and seven (7) figures, for the sole purpose of describing how the control unit is specifically configured to determine various electrical loads, power requirements, In contrast, Applicant’s “detail description of the invention” disclosure is brief by comparison (encompassing 3 pages and only 2 Figures.  The figures being generic schematic representations of a gantry crane and control device, respectively) and is written in narrative in form (e.g. “The control device furthermore adapts the speed and/or torque of the internal combustion engine 10 to the respective crane operating condition to on the one hand provide for handling the crane without any disadvantages in terms of performance and on the other hand achieve the lowest possible fuel consumption” (Page 10, line 19+); “As shown in Fig. 2, the control device 11 therefor can comprise a determination device 12 by means of which the future power demand of the actuators and hence the power required by the internal combustion engine 10 and the generator 9 is calculated and determined or estimated with reference to the current operating condition of the actuators 6, 7, and 8 and the actuation of the input means.” Page 10 lines 22-27).  Although, it is not required to explain in detail that which is already conventional and well-known in the prior art, in this instance, there is a substantial gap between the inventive system’s purported functional advantages over the prior art device and how one of ordinary skill could make and or use such a device without undue experimentation.  Applicant’s disclosure indicates that “via a calculation process” which requires a plurality of inputs (i.e. Fig. 2 information from various sources input to the various schematic boxes comprising “a control device”), the system comprising “a control device” provides “handling (of) the crane without any disadvantages in terms of performance and on the other hand achieve the lowest possible fuel consumption.”.

(D) The level of one of ordinary skill;
In general, within the engine/generator control prior art at the time of applicant’s filing, persons of ordinary skill in the art may be reasonably considered to possess a high degree of skill with regards to understanding the co-dependency of hardware/software to perform functions.  However, in particular with engine/generator/power control systems configured to implement advanced feed-forward, predictive-model, future, or forecasting strategies (such as applicant’s system) INSTEAD OF well-known closed-loop/feedback/PID strategies; there is inherently an increased requirement for adequately detailed disclosure of these strategies since they are attempting to make control decisions based on what is expected to happen in the future (i.e. predictive) instead of that which has already happened or been observed in the past (i.e. well-known closed-loop/feedback/PID strategies.).  For example, prior art reference U.S. 8,140,206 discloses “An electric drive system includes a fuel-driven engine (202) driving an electrical power generator (204) that provides power to one or more electric drive motors.” (Abstract).  Specifically, “The controller includes an engine predictive subroutine for calculating a maximum allowable torque that may be produced by the one or more electric drive motors in a present operational state of the engine. The controller further includes a motor command modification function for receiving and modifying a motor command to yield a modified command that is consistent with the maximum allowable torque.” (Abstract).  Within the disclosure “FIG. 7 is a block diagram representation of a computer-executable algorithm for an alternator predictive torque limiting subroutine in accordance with the disclosure.”.  While initial comparison to Applicant’s figure 2 indicates potential similarities, the prior art disclosure goes substantially further to 

(E) The level of predictability in the art;  
In general, electronic engine/generator/power control systems are inherently complex, very dynamic, unstable, and unpredictable.  Persons of ordinary skill in in the art must routinely account for vast numbers of design parameters, safety compromises, and system variables in order for a given control system to operate with any measure of predictability.  In the instant application an engine drives a generator which provides electricity to an electric actuator.  In practice, each of these three distinct electromechanical systems (engine, generator, and electric actuator respectively) inherently has its own set of unique operating characteristics which may or may not be directly or indirectly correlated the operating characteristics of the other two electromechanical systems.  As a result, especially with advanced feed-forward, predictive-model, future, or forecasting control strategies employed by engine/generator/power is high with regards to permitting a person of ordinary skill in the art of being capable of readily anticipating the effect of a change within the subject matter.  For example, on one extreme end of an engine/generator/power control system you have an electric power consumer (i.e. an electric actuator or motor) which takes electrical energy and converts it to motion.  Practically speaking, no electromechanical system is 100% efficient, there are energy losses due to actuator design, heat, friction, electricity transmission, etc.  Conventionally a correlation may be established such that a given amount of motion results from a given amount of electrical energy, taking into account at least some of the above mentioned losses/inefficiencies.  However, the aforementioned losses are not static and inherently change over time due to environmental conditions, wear & tear, etc.  This overall concept of operating characteristics and system losses varying over time is accepted as well-known in the art.  At the other extreme end of this engine/generator/power control system is an internal combust engine which inherently has its own combinations of operating characteristics/correlations/losses, e.g. a given amount of cyclically injected fuel produces a given amount of engine speed/torque output.  These characteristics/correlations/losses are also variable over time.  For discussion let’s ignore for a moment that the generator itself has its own set of variable operating characteristics/correlations/losses.  The instant claim includes limitations directed towards determining a future power demand of an electric actuator at a future time based on “input means” and subsequently adjusts the engine from a current engine operating condition to a future engine operating condition ‘before the future operating time of the electric actuators, providing precursory or running-ahead adjustment of the internal combustion engine in a predicted power demand (which is also a complex process), the engine is rapidly adjusted to an operating condition capable of providing the predicted power demand (via the generator), before the power demand is needed.  However, the disclosure provides little with respect to details regarding how one of ordinary skill in the art may reasonably be expected to adapt that which is known in the prior art (i.e. pre-existing complex and unpredictable relationships between internal combustion engine operation, generator based electricity production, and conversion of electric power to motion in an electric actuator) to arrive at the claimed invention.  Applicant’s arguments filed 01/20/2021 indicate that ¶0010-0011 (presumably a citation from the PgPub US2019/0002251A1) alone are sufficient for describing the inventive process in a level of detail that satisfies both the written description and enablement requirements of 35 USC 112a.  ¶0010-0011 (“According to the invention, the object is also solved by a method for controlling a crane with electric actuators for lifting and/or traveling loads and/or crane elements, a generator for supplying the electric actuators with energy, an internal combustion engine for driving the generator, input means for entering control commands for the actuators, and a control device for controlling the actuators in dependence on the control commands entered, the method comprising detecting an actuation of the input means and/or the control commands generated by the actuation of the input means, calculating and/or estimating and/or determining a future power demand of the actuators by the control device with reference to the detected actuation of the input means and/or with reference to the detected control commands generated by the actuation of the input means, and adjusting the internal combustion engine with regard to the speed and/or torque to an operating point 


(F) The amount of direction provided by the inventor;
The disclosure provides little with respect to details regarding how one of ordinary skill in the art may reasonably be expected to adapt that which is known in the prior art (i.e. pre-existing complex and unpredictable relationships between internal combustion engine operation and conversion of electric power to motion) to arrive at the claimed invention.  For example, the disclosure lacks any description of charts, tables, graphs, mathematical equations, algorithms, numeric values, coefficients, etc. typically included in engine/generator/power control system prior art references and which serve to provide direction to persons of ordinary skill in the art how to make and use applicant’s invention(s).

(G) The existence of working examples; and  
Applicant’s disclosure does not indicate any substantial evidence of a working example (e.g. graphs, charts illustrating how the engine/generator is controlled in dependence on the estimated/future power demands of the actuators) of the alleged improved control process/system.  For example, a figure/graph/chart illustrating the operation of an engine/generator/electric actuator equipped crane configured to implement the inventive control device/methods (i.e. “without any disadvantages in terms of performance and on the other hand achieve the lowest possible fuel consumption”) relative to inferior prior art solutions, is not disclosed.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Applicant’s disclosure references a generic “control device” which generates a plurality of engine/generator/actuator control command outputs from a plurality of inputs/information with little to detail that one of ordinary skill in the art may rely upon without undue experimentation to make or use the invention.  MPEP2164.06(II) “In In re Ghiron, 442 F.2d 985, 991-92, 169 USPQ 723, 727-28 (CCPA 1971), functional "block diagrams" were insufficient to enable a person skilled in the art to practice the claimed invention with only a reasonable degree of experimentation because the claimed invention required a "modification to prior art overlap computers," and because "many of the components which appellants illustrate as rectangles in their drawing necessarily are themselves complex assemblages . . . . It is common knowledge that many months or years elapse from the announcement of a new computer by a manufacturer before the first prototype is available. This does not bespeak of a routine operation but of extensive experimentation and development work. . . .".  In the instant application, Fig. 2 is disclosed as “a schematic representation of the control device of the crane”.  Fig. 2 is reasonably construed as generic “functional block diagrams” similar (if not the same) as those recited in “In re Ghiron”.  Still further, the claimed invention is disclosed as an improvement over prior art control devices and would require modification thereof to achieve the claimed function(s).  Additionally, each of the “function blocks” are themselves arguably complex structures presumably comprised of both hardware and specialized software.  There is a distinct lack of detail in applicant’s disclosure to conclude that said disclosure is sufficient to enable a person of ordinary skill in the art to  The first category of such block diagram cases involves systems which include a computer as well as other system hardware and/or software components…. For example, where the specification provides in a block diagram disclosure of a complex system that includes a microprocessor and other system components controlled by the microprocessor, a mere reference to a commercially available microprocessor, without any description of the precise operations to be performed by the microprocessor, fails to disclose how such a microprocessor would be properly programmed to (1) either perform any required calculations or (2) coordinate the other system components in the proper timed sequence to perform the functions disclosed and claimed.”.  In the instant case, Applicant’s position (based on citation to myriad prior art references in arguments filed 01/20/2021) seems to be that “control devices” (Fig. 2) are well known, routine, and conventional devices.  However, applicant fails to provide any description of the precise operations to be performed by a control device and fails to disclose how such a control device would be properly programmed to (1) either perform any required calculations or (2) coordinate the other system components in the proper timed sequence to perform the functions disclosed and claimed.

Overall, in view of the factors (A-H) which suggest, A: The claims broadly cover a some type of computer based predictive crane control process; B-C: The claims are directed to complex prior art structure/processes involving use-of and coordination-between “Electrical and mechanical devices or processes”; D-E: The level of one of ordinary skill in the art is high but largely due to the correspondingly high unpredictability in the art; F-G: The marginal level of direction and lack of evidence of working examples provided by inventor; and H: The unreasonable quantity of experimentation needed to make or use the invention based on the content of the disclosure, there is insufficient evidence to support a determination that the original disclosure satisfies the enablement requirement.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 9, 11-12, 29-30, 32-33, 34, 35-36 are rejected as being unpatentable over Bailey et al. (U.S. 8140206) in view of Nishiyama (U.S. 20120089287).
Regarding Claim 1, Bailey teaches a system comprising:
A generator (Fig. 2-3 item 204), ;
Electric actuators (Fig. 2-3, items 210) that are directly and completely supplied with energy from the generator (Fig. 2-3, no battery or power storage , the electric actuators: at a current power demand (Fig. 8, first power level E1, that is being requested by vehicle operator to drive the motors), operating at a current operating condition; and at a future power demand (Fig. 8, second power level E2, that represents a new power load level 726 being requested by vehicle operator to drive the motors), operating at a future operating time at a future operating condition;
An internal combustion engine for driving the generator (Fig. 2-3, item 202), the internal combustion engine: 
operating at a current operating condition; 
operating a future operating time at a future operating condition; wherein the internal combustion engine adjusts from operating at the current operating condition to operating at the future operating condition by: optimizing control of the operation of the internal combustion engine by predicting the future power demand of the electric actuators; adjusting the operation of the internal combustion engine from the current operating condition to the future operating condition at a speed of adjustment before the future operating time of the electric actuators; and providing precursory or running-ahead adjustment of the internal combustion engine in advance of the future power demand of the electric actuators (“A block diagram for one embodiment of the engine predictive subroutine 614 is shown in FIG. 9. The engine predictive subroutine 614 is arranged to modify a torque command to the motors such that the load on the motors is consistent with the ability of the engine to increase or decrease its power during transient changes in operation. For example, when the machine is operating under conditions that would require a fast response from the engine, such as hill starts and other engine predictive subroutine 614 can help balance any mismatch between the power supplied by the engine and the load applied or consumed by the motors. In short, the ramp-up time delay in the ability of the engine to increase its power output can be accounted for by adjusting the torque command to the motors such that the torque is increased in a manner consistent with the engine's ability to gradually increase its output.”.  Col. 14 lines 43+.  And “The engine predictive subroutine 614 further receives operating parameters that are relevant to the operation and the environment of the machine. In one embodiment, the engine predictive subroutine 614 receives a throttle position signal at a fourth node 908, which is indicative of the degree of acceleration or deceleration commanded by the operator of the machine; Col. 15 lines 24-30.  Responsive to a vehicle operator input indicative of the total amount of “mechanical power or power load 726 that is being requested by the operator”; the engine is configured to change its operation as necessary to provide the requested power to the motors 210 consistent with the engines performance limits and corresponding ability to gradually increase its output.  In other words, if an operator requests a desired power output, i.e. future power demand at a future time, which exceeds the instantaneous output capability of the engine/generator, then the controller(s) are configured to modify a torque command to the motors (which is still based on the ultimately desired operator requested power) such that the load on the motors is consistent with the ability of the engine to increase or decrease its power.  The system is configured to adjust engine operation as quickly as possible (increase speed/torque or decrease speed/torque), without an excess of power, to continually provide the maximum amount of power (within performance limits), until the operator requested future power demand of the motors is met.); 
; input means ( “The throttle position signal may be a signal indicative of the position as well as the rate of change of position of a control of the operator that is used to set the acceleration state of the machine.”; See Col. 9, line 8+ and “In a similar fashion, the controller 500 receives a torque command signal provided at a second node 504, which is indicative of the torque being commanded by an operator of the machine. The torque command signal may be generated directly or indirectly by an accelerator Pedal or Lever that is displaced by the operator.”; see Col. 8 lines 35+) operatively connected to the electric actuators and providing control commands that relate to the future operating condition of the electric actuators; and a control device (Fig. 50 item 500); wherein the generator generates only the amount of electric energy directly and completely supplied to the electric actuators (Fig. 2-3, no battery or power storage accumulator shown.  Generator solely provides only the amount of electric energy as-required to the motors 210)
wherein the speed of adjustment of the internal combustion engine to the future operating condition meeting with the future power demand of the electric actuators is determined by the control device (Fig. 4, item 500) and is variable upon on either or both: 
a rate of change of one or more control commands input by the input means (“The throttle position signal may be a signal indicative of the position as well as the rate of change of position of a control of the operator that is used to set the acceleration state of the machine.”; See Col. 9, line 8+, the speed of adjustment being slower with a slower rate of change and faster with a faster rate of change (It implicitly flows from the disclosure that a rapid increase in the operator requested power/torque is met with a correspondingly rapid increase in the speed of adjustment of the internal combustion engine to meet that would require a fast response from the engine, such as hill starts and other transient conditions, the torque limits calculated by the engine predictive subroutine 614 can help balance any mismatch between the power supplied by the engine and the load applied or consumed by the motors. In short, the ramp-up time delay in the ability of the engine to increase its power output can be accounted for by adjusting the torque command to the motors such that the torque is increased in a manner consistent with the engine's ability to gradually increase its output.  See Col. 14 lines 48+); 
and the number of electric actuators (“In the embodiment presented, the constant C represents the number of drive motors in the system. Hence, in the description that follows, the constant C is equal to two, even though other embodiments may use a different constant in the case when fewer or more than two motors are included in the system.” And “The mechanical power 718 commanded to each motor, divided by the efficiency 722 for each motor, multiplied by the number of motors present in the system is performed in a calculation function 724 and yields a total mechanical power or power load 726 that is being requested by the operator.”; See Col. 12 lines 45+.  In other words, the total power requested by operator takes into account the number of motors, their respective speeds, efficiencies, etc. in order to subsequently adjust engine operation to meet the power need.  The higher the number of motors, the higher the corresponding power requirement for a given operator request.  The lower the number of motors, the lower the corresponding power requirement for a given operator request.)   concerned with one or more control commands input by the input means, the speed of adjustment being slower with fewer electric actuators to which the control command(s) relate and faster with more electric actuators to which the control command(s) relate.
	Bailey discloses “An electric drive system includes a fuel-driven engine (202) driving an electrical power generator (204) that provides power to one or more electric drive motors (210).” (Abstract) and “This disclosure relates to systems and methods for managing power in a direct series electric drive system, such as may be used in an off-highway truck or other heavy machine.” And “As can be appreciated, any other vehicle HAVING A HYBRID DRIVE, electric-only, or direct series electric drive arrangement can benefit from the advantages described herein.”; Col. 3 lines 15+).  Although, the figures and disclosure recite an embodiment in the form of an “off-highway truck”, clearly the disclosure is broadly applicable to “other heavy machines”.
	Nishiyama discloses “The present invention relates to a hybrid electric power device for a crane and a control method of the hybrid electric power device for the crane.” (¶0002).
	“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
 (C) Use of known technique to improve similar devices (methods, or products) in the same way; 
Here, it would have been obvious to one skilled in the art at the time of the invention to include application of the benefits/advantages of the control system disclosed in Bailey to other heavy machines utilizing hybrid electric drive use of known techniques to improve similar devices as taught by Nishiyama into the teachings of Bailey because it does no more than yield predictable results of improving “the speed and accuracy with which a machine responds to changing power demands can significantly increase operating efficiencies” (Bailey, Col. 18 lines 45+) since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Regarding Claim 3, Bailey further teaches: 
the future power demand of the electric actuators is based on the future operating condition of the electric actuators (Fig. 8, future total power demand 728 at point ‘B’) and the current operating condition of the electric actuators (Fig. 8, current power demand at point ‘A’); 
the future operating condition of the internal combustion engine is based on the future power demand of the electric actuators and the current operating condition of the electric actuators (“The engine predictive subroutine 614 is arranged to modify a torque command to the motors such that the load on the motors is consistent with the ability of the engine to increase or decrease its power during transient changes in operation. For example, when the machine is operating under conditions that would require a fast response from the engine, such as hill starts and other transient conditions, the torque limits calculated by the engine predictive subroutine 614 can help balance any mismatch between the power supplied by the engine and the load applied or consumed by the motors. In short, the ramp-up time delay in the ability of the engine to increase its power output can be accounted for by adjusting the torque command to the motors such that the torque is increased in a engine's ability to gradually increase its output.”.  Col. 14 lines 43+); 
the internal combustion engine has performance limits (i.e. engine torque limit correlated to “operating capabilities of the engine during transient operation”), and the velocity and/or acceleration of the electric actuators (torque command to the motors determines the velocity and/or acceleration of the motor actuators) is based on the performance limits of the internal combustion engine to maintain the internal combustion engine at or below its performance limits (“In short, the ramp-up time delay in the ability of the engine to increase its power output can be accounted for by adjusting the torque command to the motors such that the torque is increased in a manner consistent with the engine's ability to gradually increase its output.”.  Col. 14 lines 43+.  And “The engine predictive subroutine 614 is arranged to perform calculations and/or other operations using these and/or other parameters to determine a torque limit, which is present at a ninth node 918 and which operates to limit or adjust a torque command to the electric drive motors such that the torque command is consistent with the operating capabilities of the engine during transient operation.”; Col. 15 line 42+); 
and the speed of adjustment of the internal combustion engine to the future operating condition meeting with the future power demand of the electric actuators is that which is minimally necessary and/or a smallest possible acceleration with which the current operating condition of the internal combustion engine required for the determined future power demand of the electric actuators is just reached in time (“In short, the ramp-up time delay in the ability of the engine to increase its power output can be accounted for by adjusting the torque command to the motors such that the torque is increased in a manner consistent with the engine's ability to gradually increase its output.”.  Col. 14 lines 43+  In other .
Regarding Claim 6, Bailey further teaches: and the speed of adjustment of the internal combustion engine to the future operating condition meeting with the future power demand of the electric actuators is that which is minimally necessary and/or a smallest possible change in speed of the internal combustion engine with which the future power demand of the electric actuators is reached (“In short, the ramp-up time delay in the ability of the engine to increase its power output can be accounted for by adjusting the torque command to the motors such that the torque is increased in a manner consistent with the engine's ability to gradually increase its output.”.  Col. 14 lines 43+  In other words, the rate of increasing the engine’s output to the target operator requested power load is optimized in accordance with the performance limits of the engine in order to achieve the future power demand of the actuators as quickly as possible.).
Regarding Claim 7, Bailey further teaches: wherein the internal combustion engine is further configured to be variably controlled so the torque of the internal combustion engine is based on the future power demand of the electric actuators and the current operating condition of the electric actuators. (“The electronic controller 600 also has an engine limit-based portion 613 that includes an engine predictive subroutine 614. The engine predictive subroutine 614 yields a third torque limit 616 that is based on the predicted transient performance of the engine based on operating conditions. Such operating conditions may include a desired value or target for the speed of the engine, an actual value representing the speed of the engine, a torque command by the operator, and the speed of the drive motors, among others. Such operating conditions may be input to the engine predictive subroutine via a third 
Regarding Claim 9, Bailey further teaches: further comprising actuating the electric actuators via a frequency converter (Fig. 2-3; “The inverter circuit 208 can control the speed of the motors 210 by controlling the frequency and/or the pulse-width of the AC output.”.).

Regarding Claim 11, Bailey further teaches: wherein the future power demand of the electric actuators is further based at least in part by one or more of: 
a velocity of the actuation of the input means (“The throttle position signal may be a signal indicative of the position as well as the rate of change of position of a control of the operator that is used to set the acceleration state of the machine.”; See Col. 9, line 8+);
the number of electric actuators concerned with one or more control commands (“In the embodiment presented, the constant C represents the number of drive motors in the system. Hence, in the description that follows, the constant C is equal to two, even though other embodiments may use a different constant in the case when fewer or more than two motors are included in the system.” And “The mechanical power 718 commanded to each motor, divided by the efficiency 722 for each motor, multiplied by the number of motors present in the system is performed in a calculation function 724 and yields a total mechanical power or power load 726 that is being requested by the operator.”; See Col. 12 lines 45+.  In other words, the total power requested by operator takes into account the number of motors, their respective speeds, efficiencies, etc. in order to subsequently adjust engine operation to meet the 

Regarding Claim 29, Bailey teaches: 
A method for providing optimized control of an engine/generator system (See Abstract “A method of load management…” and Fig. 3 showing engine generator system; and separately “The engine predictive subroutine 614 is arranged to modify a torque command to the motors such that the load on the motors is consistent with the ability of the engine to increase or decrease its power during transient changes in operation. For example, when the machine is operating under conditions that would require a fast response from the engine, such as hill starts and other transient conditions, the torque limits calculated by the engine predictive subroutine 614 can help balance any mismatch between the power supplied by the engine and the load applied or consumed by the motors. In short, the ramp-up time delay in the ability of the engine to increase its power output can be accounted for by adjusting the torque command to the motors such that the torque is increased in a manner consistent with the engine's ability to gradually increase its output.”.  Col. 14 lines 43+)  comprising: operating electric actuators (Motors 210)  at a current operating condition at a current power demand (Fig. 8); wherein the electric actuators are directly and completely supplied with electric energy from a generator generating only the amount of electric energy directly and completely supplied to the electric actuators (Fig. 2-3, generator does not provide any electric energy to engine 202); and wherein the generator is driven by an internal combustion engine (Fig. 3, item 202); receiving operator control commands via an input means operatively connected to the electric actuators (“The throttle position signal may be a signal indicative of the The torque command signal may be generated directly or indirectly by an accelerator Pedal or Lever that is displaced by the operator.”; see Col. 8 lines 35+), wherein the operator control commands relate to a future operating condition of the electric actuators at a future power demand (Col. 8 lines 35+, the operator requested command represents the desired future operating condition of the electric actuators) ; and responsive to the operator control commands, optimizing the control of the operation of the internal combustion engine; wherein the internal combustion engine is configured to operate at a current operating condition; wherein the internal combustion engine is further configured to operate a future operating time at a future operating condition to meet the future power demand of the electric actuators without an excess of power (“The engine predictive subroutine 614 is arranged to modify a torque command to the motors such that the load on the motors is consistent with the ability of the engine to increase or decrease its power during transient changes in operation. For example, when the machine is operating under conditions that would require a fast response from the engine, such as hill starts and other transient conditions, the torque limits calculated by the engine predictive subroutine 614 can help balance any mismatch between the power supplied by the engine and the load applied or consumed by the motors. In short, the ramp-up time delay in the ability of the engine to increase its power output can be accounted for by adjusting the torque command to the motors such that the torque is increased in a manner consistent with the engine's ability to gradually increase its output.”.  Col. 14 lines 43+); wherein optimizing the control of the operation of the internal combustion engine comprises predicting the future power demand of the electric actuators and adjusting the operation of the internal combustion engine from the current operating condition to the future operating condition at a speed of adjustment before the future operating time of the electric actuators, providing precursory or running-ahead adjustment of the internal combustion engine in advance of the future power demand of the electric actuators (Fig. 5, “The electronic controller 500 is arranged to control the torque of the motors 210 during operation, by sending an appropriate torque command signal to the inverter circuit 208 via first output node 524. The torque command signal may be appropriately limited and modified to represent the maximum permissible torque that the direct series electric drive system can deliver under any given steady state or transient operating circumstances. The methods of limiting and modifying the torque command signal by the electronic controller 500 are described below.”; Fig. 5 see torque command input 504 via accelerator pedal or lever; first/second current motor speeds 506-508; see also “The mechanical power 718 commanded to each motor, divided by the efficiency 722 for each motor, multiplied by the number of motors present in the system is performed in a calculation function 724 and yields a total mechanical power or power load 726 that is being requested by the operator.”  In this instance total power load 726 is the future power demand of the motor(s).); and wherein the speed of adjustment of the internal combustion engine to the future operating condition meeting with the future power demand of the electric actuators is variable upon on either or both: a rate of change of one or more of the control commands input by the operator at the input means (“The throttle position signal may be a signal indicative of the position as well as the rate of change of position of a control of the operator that is used to set the acceleration state of the machine.”; See Col. 9, line 8+, the speed of adjustment being slower with a slower 8/24pepperrate of change and faster with a faster rate of change that would require a fast response from the engine, such as hill starts and other transient conditions, the torque limits calculated by the engine predictive subroutine 614 can help balance any mismatch between the power supplied by the engine and the load applied or consumed by the motors. In short, the ramp-up time delay in the ability of the engine to increase its power output can be accounted for by adjusting the torque command to the motors such that the torque is increased in a manner consistent with the engine's ability to gradually increase its output.  See Col. 14 lines 48+); and the number of electric actuators (“In the embodiment presented, the constant C represents the number of drive motors in the system. Hence, in the description that follows, the constant C is equal to two, even though other embodiments may use a different constant in the case when fewer or more than two motors are included in the system.” And “The mechanical power 718 commanded to each motor, divided by the efficiency 722 for each motor, multiplied by the number of motors present in the system is performed in a calculation function 724 and yields a total mechanical power or power load 726 that is being requested by the operator.”; See Col. 12 lines 45+.  In other words, the total power requested by operator takes into account the number of motors, their respective speeds, efficiencies, etc. in order to subsequently adjust engine operation to meet the power need.  The higher the number of motors, the higher the corresponding power requirement for a given operator request.  The lower the number of motors, the lower the corresponding power requirement for a given operator request.)concerned with one or more of the control commands input by the crane operator at the input means, the speed of adjustment being slower with fewer electric actuators to which the control command(s) relate and faster with more electric actuators to which the control command(s) relate.
Bailey discloses “An electric drive system includes a fuel-driven engine (202) driving an electrical power generator (204) that provides power to one or more electric drive motors (210).” (Abstract) and “This disclosure relates to systems and methods for managing power in a direct series electric drive system, such as may be used in an off-highway truck or other heavy machine.” And “As can be appreciated, any other vehicle HAVING A HYBRID DRIVE, electric-only, or direct series electric drive arrangement can benefit from the advantages described herein.”; Col. 3 lines 15+).  Although, the figures and disclosure recite an embodiment in the form of an “off-highway truck”, clearly the disclosure is broadly applicable to “other heavy machines”.
	Nishiyama discloses “The present invention relates to a hybrid electric power device for a crane and a control method of the hybrid electric power device for the crane.” (¶0002).
	“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
 (C) Use of known technique to improve similar devices (methods, or products) in the same way; 
Here, it would have been obvious to one skilled in the art at the time of the invention to include application of the benefits/advantages of the control system disclosed in Bailey to other heavy machines utilizing hybrid electric drive arrangements such as “Cranes” by use of known techniques to improve similar devices as taught Bailey because it does no more than yield predictable results of improving “the speed and accuracy with which a machine responds to changing power demands can significantly increase operating efficiencies” (Bailey, Col. 18 lines 45+) since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Regarding Claim 30, the combination of Bailey and Nishiyama teaches all the elements of Claim 29 as indicated above.  Bailey further teaches: the future power demand of the electric actuators is based on the future operating condition of the electric actuators (Fig. 8, future total power demand 728 at point ‘B’) and the current operating condition of the electric actuators (Fig. 8, current power demand at point ‘A’); 
the future operating condition of the internal combustion engine is based on the future power demand of the electric actuators and the current operating condition of the electric actuators (“The engine predictive subroutine 614 is arranged to modify a torque command to the motors such that the load on the motors is consistent with the ability of the engine to increase or decrease its power during transient changes in operation. For example, when the machine is operating under conditions that would require a fast response from the engine, such as hill starts and other transient conditions, the torque limits calculated by the engine predictive subroutine 614 can help balance any mismatch between the power supplied by the engine and the load applied or consumed by the motors. In short, the ramp-up time delay in the ability of the engine to increase its power output can be accounted for by adjusting the torque command to the motors such that the torque is increased in a engine's ability to gradually increase its output.”.  Col. 14 lines 43+); 
the internal combustion engine has performance limits (i.e. engine torque limit correlated to “operating capabilities of the engine during transient operation”), and the velocity and/or acceleration of the electric actuators (torque command to the motors determines the velocity and/or acceleration of the motor actuators) is based on the performance limits of the internal combustion engine to maintain the internal combustion engine at or below its performance limits (“In short, the ramp-up time delay in the ability of the engine to increase its power output can be accounted for by adjusting the torque command to the motors such that the torque is increased in a manner consistent with the engine's ability to gradually increase its output.”.  Col. 14 lines 43+.  And “The engine predictive subroutine 614 is arranged to perform calculations and/or other operations using these and/or other parameters to determine a torque limit, which is present at a ninth node 918 and which operates to limit or adjust a torque command to the electric drive motors such that the torque command is consistent with the operating capabilities of the engine during transient operation.”; Col. 15 line 42+); 
and the speed of adjustment of the internal combustion engine to the future operating condition meeting with the future power demand of the electric actuators is that which is minimally necessary and/or a smallest possible acceleration with which the current operating condition of the internal combustion engine required for the determined future power demand of the electric actuators is just reached in time (“In short, the ramp-up time delay in the ability of the engine to increase its power output can be accounted for by adjusting the torque command to the motors such that the torque is increased in a manner consistent with the engine's ability to gradually increase its output.”.  Col. 14 lines 43+  In other .

Regarding Claim 32, Bailey further teaches: and the speed of adjustment of the internal combustion engine to the future operating condition meeting with the future power demand of the electric actuators is that which is minimally necessary and/or a smallest possible change in speed of the internal combustion engine with which the future power demand of the electric actuators is reached (“In short, the ramp-up time delay in the ability of the engine to increase its power output can be accounted for by adjusting the torque command to the motors such that the torque is increased in a manner consistent with the engine's ability to gradually increase its output.”.  Col. 14 lines 43+  In other words, the rate of increasing the engine’s output to the target operator requested power load is optimized in accordance with the performance limits of the engine in order to achieve the future power demand of the actuators as quickly as possible.).
Regarding Claim 33, Bailey further teaches: wherein the internal combustion engine is further configured to be variably controlled so the torque of the internal combustion engine is based on the future power demand of the electric actuators and the current operating condition of the electric actuators. (“The electronic controller 600 also has an engine limit-based portion 613 that includes an engine predictive subroutine 614. The engine predictive subroutine 614 yields a third torque limit 616 that is based on the predicted transient performance of the engine based on operating conditions. Such operating conditions may include a desired value or target for the speed of the engine, an actual value representing the speed of the engine, a torque command by the operator, and the speed of the drive motors, among others. 

Regarding Claim 34 Bailey further teaches: further comprising actuating the electric actuators via a frequency converter (Fig. 2-3; “The inverter circuit 208 can control the speed of the motors 210 by controlling the frequency and/or the pulse-width of the AC output.”.).

Regarding Claim 35 Bailey further teaches: wherein the future power demand of the electric actuators is further based at least in part by one or more of: 
a velocity of the actuation of the input means (“The throttle position signal may be a signal indicative of the position as well as the rate of change of position of a control of the operator that is used to set the acceleration state of the machine.”; See Col. 9, line 8+);
the number of electric actuators concerned with one or more control commands (“In the embodiment presented, the constant C represents the number of drive motors in the system. Hence, in the description that follows, the constant C is equal to two, even though other embodiments may use a different constant in the case when fewer or more than two motors are included in the system.” And “The mechanical power 718 commanded to each motor, divided by the efficiency 722 for each motor, multiplied by the number of motors present in the system is performed in a calculation function 724 and yields a total mechanical power or power load 726 that is being requested by the operator.”; See Col. 12 lines 45+.  In other words, the total power requested by operator takes into account the number of motors, their respective 

Regarding Claim 12, Bailey further teaches: wherein the actuator control device is further configured to determine the speed of the internal combustion engine based on the speed-voltage curve of the generator  (“In the embodiment presented, for example, the graph shown in FIG. 8 may correspond to an engine speed or a generator rotor rate of rotation of about 1800 RPM.”; Fig. 8 shows voltage/current/power curves based on an exemplary engine/generator rate of rotation of about 1800 rpm.  Therefore the since the generator speed is the same as the engine speed (i.e. direct drive), persons of ordinary skill in the art in view of Fig. 8 and the associated disclosure would understand that a speed of the engine/generator necessary to generate a required voltage/power output flows naturally from the teachings.).

Regarding Claim 36 Bailey further teaches: determining the speed of the internal combustion engine based on the speed-voltage curve of the generator  (“In the embodiment presented, for example, the graph shown in FIG. 8 may correspond to an engine speed or a generator rotor rate of rotation of about 1800 RPM.”; Fig. 8 shows voltage/current/power curves based on an exemplary engine/generator rate of rotation of about 1800 rpm.  Therefore the since the generator speed is the same as the engine speed (i.e. direct drive), persons of ordinary skill in the art in view of Fig. 8 and the associated disclosure would understand that a speed of the 

 Claims 4 and 31 are rejected as being unpatentable over Bailey et al. (U.S. 8140206) in view of Nishiyama (U.S. 20120089287) in further view of Glutch (U.S. 2003/0204294A1).
Regarding Claims 4 and 31, the combination of Bailey and Nishiyama teaches all the elements of Claim 28.  However, neither explicitly teaches: determine an expedited point in time and/or an expedited time period in which the electric actuators will reach the future power demand; and determine a required acceleration of the internal combustion engine based on the determined expedited point in time or the determined expedited time period or determining a point in time and/or a time period in which the electric actuators reach the future power demand; and determining an acceleration of the internal combustion engine based on the determined point in time or the determined time period.
Glutch discloses “An electronic power assisted steering system and method wherein vehicle operating parameters, such as steering rack rate and position, are employed to predict future current requirements of the power assisted steering system, and adjust vehicle operating parameters, such as engine and alternator systems, to assure the appropriate power supply to the power assisted steering system without voltage peaks or sags.” (Abstract).  The electric power steering utilizes an electric actuator (i.e Fig. 1 motor 56) provided with electrical power from the vehicle onboard power system (i.e. Fig. 1 engine driven alternator 26 and battery 28).  “The EPAS motor 56 is electrically connected to an EPAS motor drive and control unit 58, which, in turn, is electrically connected to the engine controller 32 and the alternator field current regulator 30. A steering rack sensor 60 is also electrically connected to the control unit 58.” (¶0016).  In practice the engine/alternator/EPAS motor are similar in form/function to the for predicting future electrical power demand, as well as the timing of the demand, which allows for adjustments to vehicle systems to account for increases and decreases in current demand from the EPAS system. (¶0020; Fig. 2).  Specifically, EPAS controller determines a future electric power demand based on operator input and current system operating conditions (Fig. 2, items 74-75-76-77).  Based on at least these inputs, EPAS controller is configured to determine or estimate a predicted electric power demand (Fig. 2, item 78) AND an expected timing of when the increased predicted power demand is required (Fig. 2, item 80).  Subsequently, “A signal is then sent to the alternator field current regulator to increase the alternator field current by the appropriate amount to meet the expected EPAS demand, as well as indicating the timing for the demand, block 81. Since the current battery voltage and the current alternator field current is known, the amount of increase can be easily calculated. Also, if the increase in alternator field current causes the overall electrical current demand on the alternator to exceed what will be produced by the alternator based upon the current engine speed, then a signal can be sent to the engine controller to increase the engine speed to meet the expected demand, block 82. ¶0020).  “The signal indicating the expected future power demand will preferably lead the actual current EPAS power demand by the time constant of the alternator field winding and engine idle RPM controller. This will allow the current available for the EPAS system to match the demand at the time it is needed, rather than lagging behind the EPAS system. Thus, by analysis of immediately known data, a predictive signal with the timing and amount of future power demand can be determined and adjustments made to meet this allows for an anticipatory control signal to be produced that can affect both the engine controller and an alternator field current regulator in order to anticipate the beginning and ending of high demand periods from the EPAS system. [0008] An advantage of the present invention is that the alternator control loop will be better able to maintain proper vehicle system voltage during EPAS operation. In particular, voltage sags and peaks will be minimized during EPAS operation. [0009] Another advantage of the present invention is that the vehicle driver will not experience a noticeable change in intensity of, for example headlights, or lagging engine RPMs, which are both undesirable vehicle characteristics.
Therefore Glutch teaches: determine an expedited point in time ((Fig. 2, item 80, ¶0020) in which the electric actuators (Fig. 1, motor 56) will reach the future power demand; and determine a required acceleration of the internal combustion engine based on the determined expedited point in time or the determined expedited time period (Fig. 2, 82, ¶0020) in order to anticipate the beginning and ending of high demand periods from electric actuator systems, better maintain proper vehicle system voltage such that voltage sags and peaks are minimized during electric actuator operation, and to inhibit undesirable vehicle characteristics such as lagging engine rpm’s.
determine an expedited point in time and/or an expedited time period in which the electric actuators will reach the future power demand; and determine a required acceleration of the internal combustion engine based on the determined expedited point in time or the determined expedited time period in order to anticipate the beginning and ending of high demand periods from electric actuator systems, better maintain proper vehicle system voltage such that voltage sags and peaks are minimized during electric actuator operation, and to inhibit undesirable vehicle characteristics such as lagging engine rpm’s.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fore et al. (U.S. Patent 8205594) discloses “A control system is provided for a generator set coupled to supply electrical power to an external load. The control system may have an input device configured to receive input indicative of a desired adjustment to the external load, and a power control device operable to affect a power output of the generator set. The control system may also have a controller in communication with the input device and the power control device. The controller may be configured to determine a change in the power output of the generator set corresponding to the desired adjustment to the external load, and to operate the power control device to implement the change in power output of the generator set before the desired adjustment to the external load is initiated.” (Abstract) and Because the disclosed control system may predictively regulate operation of prime mover 12 before the desired adjustment of external load 16 is initiated, the electrical power provided to external load 16 may meet customer demands (i.e., has desired characteristics) as soon as the activation status of the associated device is adjusted. And, by regulating prime mover operation before the desired load adjustment is initiated, the response time of genset 10 may be improved.” (Col. 7 lines 12-23).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626.  The examiner can normally be reached on Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747